Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, last line, should be amended –(A) of the dirt separation device
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the apparatus is a cylinder cleaner” which renders the claim indefinite. It is unclear to the Examiner how the surface cleaning apparatus is a cylinder cleaner or the features included to allow the surface cleaning apparatus to be a cylinder cleaner. For examination purposes, the Examiner interprets “wherein the apparatus is a cylinder cleaner” as intended use as the apparatus is capable of cleaning cylinders. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2013/0091654). 
Please note, the embodiment of figures 35-37 is used in this rejection. 

    PNG
    media_image1.png
    507
    373
    media_image1.png
    Greyscale

Figure 35. 
Regarding claim 1, Smith discloses a surface cleaning apparatus (item 802, figure 35 above) including a housing (defined as outer structure of items 804, 805, 806, 807, 810, 900 of apparatus 802; figure 35) supporting: 
a suction source (item 16; figures 35-36); 
a dirt separation device (item 120, figure 36 below) having an elongate axis (defined as item 21 in figure 36; also designated in annotated figure 37 below);
a user graspable handle (item 806, figures 35 and 37) having an elongate axis (designated in annotated figure 37 below), 
a passage member (item 810; figures 35-37) for transporting dirt-laden air to the dirt separation device (paragraph 0180), the passage member having an elongate axis (defined as item 8100 in figure 36 below); 
wherein the elongate axis of the passage member and the elongate axis of the user graspable handle lie in a plane (defined as dotted square plane in annotated figure 37 below; P1), and the elongate axis of the dirt separation device intersects the plane (item 21 crosses into plane P1 in a perpendicular direction).

    PNG
    media_image2.png
    400
    619
    media_image2.png
    Greyscale

First Annotated Figure 37. 
Regarding claim 2, Smith discloses a surface cleaning apparatus (item 802; figures 35-37) including: 
a housing (defined as outer structure of items 804, 805, 806, 807, 810, 900 of apparatus 802; figure 35 above) supporting: 
a suction source (item 16; figure 36 below); 
a dirt separation device (item 120, figure 36 below) having an elongate axis (defined as item 21 in figure 36; also defined as axis going into the page in annotated figure 37 above) and wherein, in normal use, the housing is supported on a floor surface (figure 35; similar to applicant’s disclosure) and the elongate axis  of the dirt separation device is parallel with the floor surface (figure 36 below).

    PNG
    media_image3.png
    388
    531
    media_image3.png
    Greyscale

Figure 36. 
Regarding claim 3, Smith discloses the surface cleaning apparatus as claimed in claim 2, including: 
a surface cleaning tool (item 812, figures 35-37); 
an elongate member (item 810) having an elongate axis (item 8100; figure 36), said elongate member connecting the surface cleaning tool to the housing and including a passage for carrying dirt-laden air from the surface cleaning tool to the dirt collection chamber (paragraph 0180).

Regarding claim 4, Smith discloses the surface cleaning apparatus as claimed in claim 2, wherein the apparatus is a handheld cleaner (surface cleaning apparatus 802 is handheld via handle 806; figures 35 and 37; paragraph 0180).

Regarding claim 5, as best understood, Smith discloses the surface cleaning apparatus as claimed in claim 2, wherein the apparatus is a cylinder cleaner. The recitations “wherein the apparatus is a cylinder cleaner” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the surface cleaning apparatus is capable of cleaning various surfaces including cylinders. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rowntree (US 2009/0019663) discloses a surface cleaning apparatus supporting a suction source, a dirt collection chamber, a handle, a passage member and surface cleaning tool. 
CN 303467153, as provided by the applicant, discloses a surface cleaning apparatus supporting a suction source, a dirt separation device, a handle, a passage member wherein the elongate axis of the dirt separation device intersects a plane in which the axes of the passage member and handle lie in. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 6:30a.m.-2:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723 

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723